Title: To George Washington from Samuel Huntington, 29 December 1779
From: Huntington, Samuel
To: Washington, George


        
          Sir,
          Philadelphia 29th Decr 1779.
        
        Your Excellency will receive herewith enclos’d two Acts of Congress of the 27th & 28th instant, for regulating the Post Office & discharging all Express riders retain’d in Constant pay at public Expence.
        It is expected this regulation of the Post Office punctually executed will supercede the necessity ⟨of⟩ keeping Express riders in Constant p⟨ay,⟩ & in a great Measure save the Expence of private Expresses, tho’ fro⟨m⟩ Necessity they must some times be employed on particular Occasions. I have the honour to be with perfect respect your Excy’s hble Servt
        
          Sam. Huntington President
        
      